        Case: 3:18-cv-00956-jdp Document #: 1-4 Filed: 11/20/18 Page 1 of 3



                                   cERTtFTED   MAtt NO. 70173040000061154313

                                 RETURN RECETPT NO. 9590940234307 27 5364598                         ao0
Jeffrey P. Heist
315 S. High Avenue
                                                                                         RECETVED   d5A
Jefferson, Wl 53549

Date: J uly 30, 2018                                                                    Au0 l2ll8          ,#'
Mr. George W. Bezold                                                              ffircEOFcllEFCCXJ}ISE'
211 West Wisconsin Avenue, Suite 807
Mail Stop: 2000MlL
Milwaukee, Wl 53203

Dear Mr. Bezold,

Thank you for your communication sent July 24, 2018 and received by me in the mail on July            27   ,2078
(Copy attached). As I am sure that you are aware, given the decision of the Second Circuit Court of
Appeals decision in SHULZ v. lRS, that I have no requirement, duty, or obligation to respond to the
administrative summons delivered to me by Revenue Officer Cheryl Mann. Furthermore, lam not one of
the specific classes of person to which is required to submit to an administrative summons. The
Summons authority cited        in 26 US 7602(a) covers only the distinct   classes of person as follows...

        1)Persons distinguished by monthly and other special return requirements such as "federal
        employers"

        2)Distillers, per section 3307 of the revised statutes (R.5.)

        3)Brewers, per R.S.3337 and 3338

        4)Tobacco producers, per R.S. 3358 and 3390

        5)Ba nkers,    per   R.S. 3414


I simply am   not of any ofthe classes of person to which the secretary ofthe Treasury's summons             /
Examination powers apply.

By way of the Tax Reform Act of 1982, congress expanded   the purposes for which the summons and
examinations authority could be exercised to include investigations into malfeasance in the
administration and enforcement of the tax laws on the part of IRS employees (and other government
actors) by adding the following language to 7602:

       26 US 7602(b) Purpose may include inquiry into offense




                                                                                                                   t
                                                                                                    Exhibit 4
       Case: 3:18-cv-00956-jdp Document #: 1-4 Filed: 11/20/18 Page 2 of 3



        The purpose for which the Secretary may take an action described in paragraph (1), (2), or (3) of
        subsection (a) include the purpose of inquiring into any offense connected with the
        administration or enforcement of the internal revenue laws.

This expa nsion of purposes does not, of course, expand the classes of those in regard to whom the
summons   / examination authority can be exercised. My accompanying affidavit will attest to the fact
that I am not of the classes expressed. lf it were not for R.O. Mann obstructing my sworn testimony in
my amended returns to rebut the erroneous allegations of third parties, we would not be having this
conversation. To date, your employer has yet to rebut my sworn testimony with any facts or first-hand
knowledge of my personalfinances or to articulate which, if any, federally privileged activities I engaged
in that made me liable for the federal excise on income. I will state unequivocally for you now that I do
not voluntarily waive my fourth, fifth and fourteenth amendment rights nor any other rights I now
possess. I also state for the record that I will not defy any summons to appear served upon me by a
court of proper jurisdiction in accord with due process- R.O. Mann's summons does not meet that
standard. Please refrain from sending me threateninB communications in the mail in the future. Thank
you for your attention in this matter.




                                                                 Sincerely,

                                                                                  Jeffrey P. Heist




                                                                              ?/eo l-"               r




                                                                                                         2


                                                                                            Exhibit 4
                  Case: 3:18-cv-00956-jdp Document #: 1-4 Filed: 11/20/18 Page 3 of 3


                                         DEPARTMENT OF THE TREASURY
                                             INTERNAL REVENUE SERVICE
                                               wASHtNGTON, D.C - 20224
                                             INTERNAL REVENUE SERVICE
O'FICE OF IHE CHIEF   COUNSEL               OFFICE OF DIVISION COUNSEL
                                         S M A L L B U S I N ESS.IS E L F.E M P LOY E D
                                      2t1 WEST WISONSIN AVENUE, SUITE 807
                                                   MAILSTOP:2000M1L
                                                  MILWAUKEE, WI 53203
                                                       (414 ) 231-2398


                                                        July 24,2018

                                                                           CC:SB:4:IVUL:MJMILLER
                                                                           GL-122621-18
            JUL 2     12018

         Via Reqular Mail
         Jeffrey P. Heist
         315 S. High Ave.
         Jefferson, Wl 53549

         Dear Mr. Heist

         Small BusinessiSelf-Employed Midwest Area Collection (Collection) of the lnternal
         Revenue Service has notified our office that you did not comply with the provisions of
         the summons served on you on June 20, 2018. Under the terms of the summons, you
         were required to appear before Revenue Officer Cheryl Mann on July 9, 2018.

         Legal proceedings may be brought against you in the United States District Court for not
         bomplying with this summons. To avoid such proceedings, you are to appear before
         Revenue Officer:

                                  Name: Cheryl Mann
                                   Date: August 27,2018
                                  Time: 8:30 a.m.
                                Address: N14 W24200 Tower Place
                                         Suite 202
                                         Waukesha, WI 53188

        Any books, records or other documents called for in the summons should be produced
        ?_t
            j!31 time. lf you have any questions, please contact Revenue Officer Cheryl Mann at
        (262)513-3411.

                                                          Sincerely,

                                                    B
                                                            eorg         old
                                                          Senior C ounsel (Milwaukee)
                                                          (Small BusinessiSelf-Employed)




                                                                                              Exhibit 4
